PER CURIAM.
We have for review the sentence imposed on Michael Jerome Dortch (Dortch) using an incorrectly calculated scoresheet. The scoresheet included eighty-six points for two first-degree felony offenses for which Dortch was not convicted: sale of cocaine within 1000 yards of a school, and possession of cocaine with intent to deliver within 1000 yards of a school. The scoresheet error placed Dortch in a harsher sentencing guidelines range than the range permitted using a correctly calculated scoresheet; Dortch furthermore actually received a harsher sentence than that permitted using a correctly calculated scoresheet. This was error and the error was harmful. Hills v. State, 661 So.2d 1314 (Fla. 1st DCA 1995).
We therefore reverse and remand for resentencing using a correctly calculated scoresheet. The judge, on resentencing, may impose any sentence he previously could have imposed on a correctly calculated score-sheet, that is, he may impose a departure sentence, so long as he provides written reasons for the departure. Id.
ERVIN, MICKLE and LAWRENCE, JJ., concur.